190 F.2d 207
James Floyd PHILPOTT, Appellant,v.UNITED STATES of America, Appellee.
No. 11295.
United States Court of Appeals Sixth Circuit.
June 4, 1951.

Appeal from the United States District Court for the Middle District of Tennessee, Nashville; Elmer D. Davies, Judge.
J. Floyd Philpott, pro se.
Ward Hudgins, Nashville, Tenn., for appellee.
Before HICKS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal from the order of the United States District Court denying the motion of appellant to vacate judgment has been duly considered upon the record, the brief of appellant, and the brief and oral argument of the United States Attorney for the appellee;


2
And it appearing that there is no reversible error in the proceedings below;


3
The judgment of the District Court is affirmed; and it is so ordered.